Citation Nr: 0832525	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  03-23 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for a skin disability, to 
include eczema, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2002 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought.

In May 2004, the Board remanded the claim for further 
development.  The claim is once again before the Board for 
appellate review.

The veteran had perfected a claim for service connection for 
headaches.  In a May 2008 rating decision that claim was 
granted.  Thus, that claim is no longer in appellate status.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

A skin disability, to include eczema,  is not etiologically 
related to service, to include due to in-service herbicide 
exposure.


CONCLUSION OF LAW

A skin disability, to include eczema, was not incurred or 
aggravated in-service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2003 and June 2004 of the information and evidence 
needed to substantiate and complete a claim.  VA did fail to 
fully comply with the provisions of               38 U.S.C.A. 
§ 5103 prior to the rating decision in question for the claim 
on appeal.  Specifically, VA did not inform the veteran of 
how disability evaluations and effective dates are assigned 
until December 2007.  The record, however, shows that any 
prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection.  Thus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The claim was 
readjudicated in a May 2008 supplemental statement of the 
case.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The veteran seeks service connection for a skin condition, 
claimed as secondary to exposure to herbicides, such as Agent 
Orange.  The Board has reviewed all the evidence in the 
veteran's claims file, which includes his written 
contentions, service treatment records, VA medical records, 
and private medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
his claim and what the evidence in the claim file shows, or 
fails to show, with respect to his claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

The veteran contends that he has a recurrent rash, diagnosed 
as eczema, that began after his redeployment from Vietnam.  
He asserts that the disability is a result of in-service 
exposure to herbicides in Vietnam.  As the veteran served in 
Vietnam from March 1968 to April 1969, he is presumed to have 
been exposed to herbicides in the absence of affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

The skin conditions for which service connection may be 
presumed if a veteran was exposed to an herbicide agent are 
chloracne, other acneform disease consistent with chloracne, 
and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  Service 
connection for any of those skin conditions will be presumed 
if the condition becomes manifest to a degree of 10 percent 
disabling or more within one year after the last date on 
which a veteran was exposed to an herbicide agent during 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The veteran 
has not been diagnosed with any of these disabilities at any 
time since separation from active duty.  Hence, presumptive 
service connection cannot be granted.

In the case of other skin disorders, which are not subject to 
a presumption of service connection based on herbicide 
exposure, service connection may be established by direct 
evidence that the disorder was incurred or aggravated in 
service, or direct evidence that the disorder developed as a 
result of herbicide exposure during service.  In this case, 
however, there is no competent and probative evidence 
supporting such a theory.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran alleges that he first developed a skin disorder 
when he returned from Vietnam, but his service medical 
records are silent as to any complaints or treatment for a 
skin disorder.  Indeed, the veteran was first diagnosed with 
eczema in March 1985, and the record shows that he is 
currently being treated for this disease.  See VA treatment 
and examination records, and March 1985 treatment records 
from Dr. Bishop.  Hence, the diagnosis of eczema qualifies as 
a current disability.  

As noted, there are no records showing any treatment for or 
diagnosis of any rash or skin problems before March 1985.  
When diagnosed in 1985 the veteran stated he had seen two 
previous doctors for his rash, who diagnosed it as scabies, 
but he is not recorded as stating that he had been suffering 
from a recurring rash since service separation.

The record contains an undated opinion from P. Ramana Murthy, 
M.D., that the veteran's eczema on his hands and feet "might 
be related to exposure [to] Agent Orange during the war as he 
has had this problem . . . only after that."  There is no 
indication, however, that Dr. Murthy reviewed the veteran's 
claims file before making this assessment.  Moreover, where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also 
Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  Dr. 
Murthy's opinion is non evidence because the term "might" 
carries the same import as "might not.  It is simply too 
speculative.  

In August 2006, the veteran was afforded a VA examination.  
The physician examined the claims file, but relied only on 
the veteran's own statements that his rash began in 1969 when 
opining that the rash was "most likely service connected."  
The RO returned the file to the examiner in light of the fact 
that there was no in-service medical evidence that the 
appellant had a rash.  The examiner then opined that despite 
the "patient's claim that he was diagnosed and treated 
during [  ] service there are no documents from the service 
period 1966 [to] 1969 available to prove that."

In April 2008, the veteran was afforded another VA 
examination.  The examining physician was asked to opine 
whether it was at least as likely as not that the veteran's 
skin disability was due to his military service.  The 
physician explained, "the veteran does state that he had the 
rash during service, [but] he never complained about it and 
it was not documented in the service records available.  Due 
to the lack of documentation from the service, it is less 
than likely to be service connected."

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  It is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the claim.  There is no competent nexus opinion 
evidence which does not rely on speculation which links his 
current skin disability to service.  Indeed, the April 2008 
examiner specifically opined that it was less likely than not 
that his skin disability was related to service after 
conducting a full exam and a full review of the claims file.  
Based on the physician's analysis and reasoned opinion, the 
Board finds that the April 2008 opinion is most probative.  
The August 2006 VA examiner, who originally stated that the 
veteran's skin disability was related to service revised her 
opinion because it was based solely upon the appellant's own 
statements that he had skin problems in-service and since, 
and not from medical evidence.  

Again, the undated opinion by Dr. Murthy stating that the 
veteran's skin disability "might" be caused by his exposure 
to Agent Orange is of no probative value as a competent nexus 
opinion.  Although Dr. Murthy believed that the disorder 
might be related to service, he based his opinion only on the 
fact that the veteran developed a skin disability after the 
war.  The record, however, shows that the first indication of 
the veteran's skin problem occurred in 1985-16 years 
following service.  Maxson v. West, 12 Vet. App. 453 (1999) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).  Furthermore, the physician did not have access to 
the veteran's claims file, and there is no indication that he 
reviewed the documented history.  He appears to have solely 
relied on the veteran's statements, which are unsupported by 
the record.

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a).  In the instant case, however, the evidence of 
record does not demonstrate that the veteran, who is 
competent to comment on his symptoms, has the requisite 
expertise to render a medical diagnosis or to comment on a 
question of medical causation.  While the veteran's 
contentions have been carefully and sympathetically 
considered, these contentions are outweighed by more 
probative evidence of record.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 

ORDER

Entitlement to service connection for a skin disability, to 
include eczema, and to include secondary to herbicide 
exposure, is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


